                                          Case 5:19-mc-80131-SVK Document 25 Filed 12/03/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUARDANT HEALTH, INC.,                            Case No. 19-mc-80131-SVK
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING MOTION TO
                                   9             v.                                        ENFORCE COMPLIANCE WITH
                                                                                           DISCOVERY ORDER
                                  10     PERSONAL GENOME DIAGNOSTICS,
                                         INC., et al.,                                     Re: Dkt. Nos. 19, 21, 22
                                  11
                                                        Defendants.
                                  12
Northern District of California




                                              Movant Personal Genome Diagnostics, Inc.’s (“PGDx”) motion to enforce compliance
 United States District Court




                                  13
                                       with a discovery order (Dkt. 19) came on for hearing on December 3, 2019. PGDx’s motion
                                  14
                                       arises out of this Court’s July 22, 2019 Order. Dkt. 14. In its motion, PGDx argues that
                                  15
                                       Respondents Wilson Sonsini Goodrich & Rosati, P.C. and attorney Vern Norviel (collectively,
                                  16
                                       “Respondents”), are withholding responsive documents. Respondents argue that all responsive
                                  17
                                       documents have been produced, and, more specifically, that the unproduced documents that reflect
                                  18
                                       agreed-upon search terms are not responsive to PGDx’s subject requests.
                                  19
                                              The Parties and the Court are familiar with the relevant background facts, which will not
                                  20
                                       be restated here. The dispute at present involves 2,539 documents that reflect search terms but,
                                  21
                                       after having been evaluated by Respondents, have been determined to be non-responsive. PGDx,
                                  22
                                       both in its brief and at oral argument, presented exemplars of responsive documents that were not
                                  23
                                       produced. Respondents, in their brief and again at oral argument, defended their search and
                                  24
                                       determination protocols.
                                  25
                                              After considering the briefs, all supporting declarations and exhibits, the well-presented
                                  26
                                       oral arguments, and the relevant law, the Court discussed with the Parties the appointment of a
                                  27
                                       special master pursuant to Fed. R. Civ. P. 53 to review the 2,539 disputed documents. The Court
                                  28
                                              Case 5:19-mc-80131-SVK Document 25 Filed 12/03/19 Page 2 of 3




                                   1   is aware that discovery is closed in the underlying action and that the pretrial conference is set for

                                   2   May 2020. With that schedule in mind, the Court ORDERS the following:

                                   3             PGDx and Respondents may each identify two special master candidates. Each party must

                                   4   vet their proposed candidates to confirm the candidate’s (1) absence of conflicts of interest and (2)

                                   5   availability to handle this matter within the next sixty days.

                                   6             PGDx and Respondents are to exchange their vetted candidates on December 6, 2019. If

                                   7   the Parties have a common candidate, that candidate must be submitted to the Court on or before

                                   8   December 9, 2019. If the Parties do not have a common candidate, each party may strike one of

                                   9   the other party’s candidates, and the two remaining candidates must be submitted to the Court on

                                  10   December 9, 2019.

                                  11             The Court will then select the special master from the submitted candidate(s) and will

                                  12   prepare an order appointing the special master in accordance with Fed. R. Civ. P. 53. In part, the
Northern District of California
 United States District Court




                                  13   order will state that the special master will be provided with the briefs and the relevant court

                                  14   orders leading to this dispute. The order will also permit each side to submit a brief, not to exceed

                                  15   five pages, to the special master to provide context for the evaluation of documents. The

                                  16   anticipated due date for these briefs will be December 20, 2019. The order will also allow the

                                  17   special master to have ex parte communications with either party as needed. If the dates set forth

                                  18   above remain in place, the order will provide for the special master to complete its review and

                                  19   issue a report by January 31, 2020, and the Parties will be heard regarding the special master’s

                                  20   report on February 11, 2020.

                                  21             PGDx will bear the costs of the special master’s review of the disputed documents.

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                          2
                                          Case 5:19-mc-80131-SVK Document 25 Filed 12/03/19 Page 3 of 3




                                   1          The Parties are encouraged to engage in robust meet and confer efforts regarding the

                                   2   identification of an available special master and the schedule. Either party may make a

                                   3   submission to the Court by 12:00 p.m. on Thursday, December 5, 2019, requesting an

                                   4   adjustment to the foregoing schedule for good cause. Any such submission must reflect the

                                   5   aforementioned meet and confer efforts. The Court may be reluctant to extend the schedule in

                                   6   light of the underlying action.

                                   7          SO ORDERED.

                                   8   Dated: December 3, 2019

                                   9
                                                                                                  SUSAN VAN KEULEN
                                  10                                                              United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
